                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DONNIE JENNINGS                                                            PLAINTIFF

v.

                             Case No. 5:18-cv-00205 BSM

DUSTY DODSON, et al.                                                    DEFENDANTS


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 35] has been received. After careful review of the record, the

RD is adopted, and this case is dismissed without prejudice. Defendants’ motion for

summary judgment [Doc. No. 24] is denied as moot.

      IT IS SO ORDERED this 26th day of November 2019.




                                                 UNITED STATES DISTRICT JUDGE
